Appeal from a judgment of the Supreme Court, Schenectady County. Plaintiff’s theory of defendants’ liability for negligence is that defendant town’s snowplow, which had been moving along the left side of a traffic lane in the same direction in which plaintiff’s car was being driven “ swerved sharply to the right.” As a result of this turn, which was into the path that plaintiff was pursuing, it is contended plaintiff had to swing in turn to his right and in thus swerving his “ car slewed ” on ice in the road and came in contact with the truck. Defendant’s proof is the truck came to a full stop; that its signal light for a right turn was working and on; that plaintiff ran into the truck while it was thus standing. We feel this record presents an open question of fact on which fairly disposed men might disagree. Judgment unanimously affirmed, with costs. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.